DISMISS; and Opinion Filed June 17, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00083-CV

    BEVER PROPERTIES, LLC, AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                               V.

PLANO PARKWAY OFFICE CONDOMINIUMS, A/K/A PLANO PARKWAY OFFICE
    OWNERS ASSOCIATIONS, AND DR. JOJO CHEUNG, D.D.S., Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04855-2013

                            MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis

       By unopposed motion filed June 5, 2014, appellants move to dismiss the appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE

140083F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BEVER PROPERTIES, LLC, AND JESSE                      On Appeal from the 366th Judicial District
M. TAYLOR, D.D.S., P.A., Appellants                   Court, Collin County, Texas
                                                      Trial Court Cause No. 366-04855-2013.
No. 05-14-00083-CV         V.                         Opinion delivered by Justice Lewis.
                                                      Justices Fillmore and Evans participating.
PLANO PARKWAY OFFICE
CONDOMINIUMS, A/K/A PLANO
PARKWAY OFFICE OWNERS
ASSOCIATION AND DR. JOJO CHEUNG,
D.D.S., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees Plano Parkway Office Condominiums, a/k/a Plano Parkway
Office Owners Association and Dr. JoJo Cheung, D.D.S. recover their costs, if any, of this
appeal from appellants Bever Properties, LLC and Jesse M. Taylor, D.D.S., P.A.


Judgment entered this 17th day of June, 2014.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –2–